Citation Nr: 0207751	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-06 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for spondylosis, 
unilateral, L5, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the veteran's claims for 
ratings exceeding 30 and 40 percent for service-connected 
psychiatric and lumbosacral spine disabilities, respectively.

A Travel Board Hearing was held on July 15, 1998, before the 
undersigned, who is a Member of the Board and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.  In January 1999, the Board issued a decision/remand 
on this particular case, but this decision was thereafter 
vacated in its entirety by the Board in December 1999, 
because the Board Member who issued the January 1999 
decision/remand was not the same Board Member who conducted 
the July 1998 Travel Board Hearing, as is required by VA 
regulation.  See 38 C.F.R. § 20.707.

In April 2001, the Board granted a 100 percent rating for the 
veteran's dysthymic disorder, and remanded the claim for a 
higher rating for the service-connected lumbosacral spine 
disability.  The requested development has since been 
completed.  In a decision of March 2002, the RO increased the 
rating from 40 percent to 60 percent.  The case is now before 
the Board for further appellate review.  The issue of 
entitlement to a higher rating for the back disorder is still 
considered to be on appeal as the veteran has not withdrawn 
it.  A claimant will generally be presumed in such cases to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   





FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a higher rating for spondylosis, unilateral, 
L5, has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
that claim and the evidence necessary to substantiate the 
claim.

2.  The spondylosis, unilateral, L5, is productive of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerks, and other neurological findings appropriate to 
the site of the diseased disc, with little intermittent 
relief, but has not resulted in residuals such as fracture of 
a vertebra with cord involvement resulting in the veteran 
being bedridden or requiring long leg braces; or complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle.

3.  The spondylosis, unilateral, L5, has not resulted in 
unfavorable ankylosis of the lumbar spine or more than 
moderate incomplete paralysis of the sciatic nerves.


CONCLUSION OF LAW

The criteria for a disability rating higher than 60 percent 
for spondylosis, unilateral, L5 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5285, 5286, 5293, 8520 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for an 
increased rating for spondylosis.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
veteran has been afforded disability evaluation examinations 
by the VA to assess the severity of his spondylosis, 
unilateral, L5.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Background Information

The veteran contends that a higher disability rating is 
warranted for his spondylosis, unilateral, L5 because the 
disorder causes him to have pain and limits his physical 
abilities.

The Board has considered the full history of the veteran's 
spondylosis, unilateral, L5.  His service medical records 
include a medical board report dated in April 1969 which 
shows that he was diagnosed with spondylolysis, unilateral, 
left, L5, symptomatic, and was found to be unfit for service.  
In November 1969, the RO granted service connection for the 
back condition, and assigned a 10 percent rating.  In a 
decision of December 1993, the RO increased the rating from 
10 percent to 20 percent 

The report of an examination of the veteran's spine conducted 
by the VA in September 1994 shows that the veteran said that 
he started having trouble with his spine at age twelve, and 
that he had to move heavy objects in service and hurt his 
back again.  He said that the condition had gradually 
deteriorated, and that he had not been able to get any 
relief.  On examination, there was tenderness over L4-L5 on 
the left.  There were no postural abnormalities, and no fixed 
deformities.  The musculature of the back was normal.  The 
ranges of motion of the lumbosacral spine were forward 
flexion to 48 degrees, backward extension to 22 degrees, left 
lateral flexion to 24 degrees, and right lateral flexion to 
28 degrees.  There was objective evidence of pain on motion.  
Regarding whether there was evidence of neurological 
involvement, the examiner stated that there was localized 
tenderness to the left of L4 and L5.  The diagnosis was 
history of spondylolysis to the left at L4-L5.  

The report of a mental examination conducted by the VA in 
November 1994 shows that the veteran had a severe chronic low 
back and lower extremity pain.  It was noted that on 
objective examination he had a marked gait abnormality due to 
his low back condition.  Subsequently, in a rating decision 
of December 1994, the RO increased the rating from 20 percent 
to 40 percent.  

The report of an examination of the veteran's spine conducted 
by the VA in December 1995 shows that the veteran gave a 
history of injuring his back in 1968 while lifting some 
safes.  He said that in 1969 he was treated for about a month 
at the Bethesda Medical Center and was subsequently 
discharged.  He said that his condition had become 
progressively worse.  He also stated that he had undergone a 
cervical diskectomy.  He reported subjective complaints of 
having pain in his lower back which radiated out into both 
hips and down both legs.  On examination, there were no 
postural abnormalities and no fixed deformities.  The 
musculature of the back was normal for someone his age.  The 
ranges of motion of the lumbosacral spine were forward 
flexion to 50 degrees, backward extension to 16 degrees, left 
lateral flexion to 40 degrees, and right lateral flexion to 
40 degrees. It was stated that there was objective evidence 
of pain on motion.  Regarding neurological involvement, the 
examiner stated that there were no localizing neurological 
signs.  The diagnoses were (1) postoperative cervical 
diskectomy with some residual traumatic arthritis, and (2) 
degenerative joint disease, L5-S1, with some 
spondylolisthesis.   

The veteran testified in support of his claim during a 
hearing held in July 1998.  He said that he had pain in his 
back that went down into his hips and down his leg.  He said 
that the leg went to sleep a lot.  He also said that the 
right was worse than the left leg.  He also reported that he 
had muscle spasms.  He reported that he could not sit for 
long periods of time.  He estimated that he could bend 
forward about 45 degrees, and could not bend backwards very 
far.  He said that when trying to bend he had pain in his 
back which was sometimes excruciating. 

VA treatment records show that the veteran has been seen on a 
number of occasions for treatment of his back pain.  For 
example, a record dated in December 1999 shows that the 
veteran complained of a history of back pain with increased 
pain over the previous two weeks.  On examination, he was 
tender to palpation at L4-L5.  The impression was lumbar pain 
and spasm.  A VA record dated in April 2000 shows that the 
veteran had complaints of pain and numbness in the left leg 
and foot.  On examination, it was difficult to examine him 
secondary to pain.  Examination was positive for tingling on 
palpation of the lateral part of the left foot.  The 
assessment was sciatica.  Subsequent records show that the 
veteran has been treated in the VA pain clinic for chronic 
back pain.  

The report of an examination of the veteran's spine conducted 
by the VA in November 2001 shows that the examiner reviewed 
the claims file before examining the veteran.  He noted that 
the veteran was in the Navy from 1965 to 1969.  The veteran 
reportedly had a back condition prior to his service as it 
was injured at age 12 when he was hauling rocks out of a yard 
in a wagon.  Then, when he was in service, he reinjured it 
when moving safes.  X-rays were taken and revealed 
spondylolisthesis.  He was given Darvon at a Navy hospital.  
The back continued to hurt and had gotten worse.  The veteran 
complained of pain, weakness, fatigability, and a lack of 
endurance.  He said that he took Darvon and another 
medication, the name of which he did not recall.  He said 
that he had periods of flare-up, but did not know what caused 
them.  He reportedly had an additional 10 percent functional 
impairment during such periods.  He used a cane and had it 
during the examination.  He did have a back brace, but did 
not wear it because he said that it did not do any good.  It 
was also noted that he had surgery for a herniated cervical 
disc in the 1980's.  He had not worked since 1993.  He was 
previously a machine operator.  

On physical examination, it was noted that he was six feet 
one inch tall and weighed 263 pounds.  There was marked 
objective evidence of painful motion, spasm, weakness and 
tenderness.  He was flexed 18 degrees forward when standing.  
He had a very decrepit gait using a cane.  The musculature of 
his back was satisfactory, and there were no scars.  On 
neurological examination, no reflexes in the lower 
extremities could be elicited, even with reinforcement.  The 
range of motion of the lumbar spine was flexion to the right 
of 20 degrees with normal being 50.  Forward flexion was to 
46 degrees, with normal being 90 degrees.  Backward extension 
was to 8 degrees, with normal being to 30 degrees.  It was 
noted that the veteran moaned and groaned with each movement.  
The diagnosis was spondylolisthesis of the lumbar spine, 
severe, with loss of function due to pain.  Confirmed by X-
ray report.  The examiner noted that this was a continuation 
of a condition that existed prior to service.  It also stated 
that it was his opinion that the service-connected 
lumbosacral spine disability currently includes symptoms 
compatible with sciatic neuropathy.  There is objective 
evidence of muscle spasms and characteristic pain.  His lack 
of reflexes reinforces this.  He also stated that it was his 
opinion that there is additional functional impairment due to 
pain, weakness and excess fatigability.  In a decision of 
March 2002, the RO increased the rating from 40 percent to 60 
percent.

III.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Under Diagnostic Code 5285, residuals of fracture of a 
vertebra with cord involvement resulting in the veteran being 
bedridden or requiring long leg braces warrants a 100 percent 
rating.  Under Diagnostic Code 5286, a 100 percent rating was 
warranted if there is complete bony fixation (ankylosis) of 
the spine and an unfavorable angle. 

In regard to range of motion, Diagnostic Code 5292 provides a 
maximum 40 percent evaluation for severe loss of lumbar spine 
motion.  Diagnostic Code 5289 provides that a 40 percent 
rating is warranted if there is favorable ankylosis of the 
spine, and a 50 percent rating is warranted if there is 
unfavorable ankylosis of the spine.  

Diagnostic Code 8520 provides that incomplete paralysis of 
the sciatic nerve warrants a 10 percent evaluation if it is 
mild, a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  

IV.  Analysis

The Board initially notes that the RO was correct is 
assigning a 60 percent rating.  The veteran's lower back 
symptoms are, with respect to the criteria embodied by 
Diagnostic Code 5293, consistent with a 60 percent disability 
evaluation.  The manifestations which are contemplated for a 
60 percent rating, such as intervertebral disc syndrome which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief have been shown.  In this regard, 
the Board notes that the VA examination of November 2001 
specifically established the presence of the manifestations 
contemplated for a 60 percent rating.

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 60 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under any alternative diagnostic codes.  Under Diagnostic 
Code 5285, residuals of fracture of a vertebra with cord 
involvement resulting in the veteran being bedridden or 
requiring long leg braces warrants a 100 percent rating.  
Under Diagnostic Code 5286, a 100 percent rating was 
warranted if there is complete bony fixation (ankylosis) of 
the spine and an unfavorable angle.  The veteran's 
spondylosis, however, is not productive of any of these 
manifestations.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.  In regard to range of motion, Diagnostic 
Code 5292 provides a maximum 40 percent evaluation for severe 
loss of lumbar spine motion.  If there is complete loss of 
motion, Diagnostic Code 5289 provides that a 40 percent 
rating is warranted if there is favorable ankylosis of the 
spine, and a 50 percent rating is warranted if there is 
unfavorable ankylosis of the spine.  Range of motion testing 
has confirmed that the veteran has severe limitation of 
motion of the lumbar spine with pain on motion.  However, the 
medical evidence also demonstrates that the veteran retains 
some functional motion of the lumbar spine and ankylosis has 
not been diagnosed.  Accordingly, an evaluation in excess of 
40 percent would not be warranted on the basis of limitation 
of motion or ankylosis of the lumbar spine.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The veteran has complained of bilateral lower extremity pain 
and numbness.  However, none of the medical evidence on file 
demonstrates that the actual functional impairment associated 
with either lower extremity is productive of more than 
moderate incomplete paralysis of the sciatic nerve.  The 
veteran experiences numbness in the legs, and was shown to 
have absent reflexes on the most recent examination, but the 
record does not demonstrate manifestations contemplated for 
higher ratings such as marked muscular atrophy, the feet 
dangling and dropping, no active movement possible of muscles 
below the knee, or flexion of the knee being weakened or 
lost.  Therefore, the Board concludes that a rating greater 
than 20 percent for moderate incomplete paralysis of the 
sciatic nerve would not be warranted for either the right or 
the left lower extremity under Diagnostic Code 8520.

Accordingly, the Board finds that in lieu of Diagnostic Code 
5293, an increased rating would still not be warranted under 
a combination of alternative diagnostic codes that 
encompasses the components of the veteran's back disability 
with separate evaluations based on functional impairment due 
to loss of motion (Diagnostic Code 5292) and functional 
impairment of the right and left lower extremities as the 
result of neurological pathology (Diagnostic Code 8520).  If 
the disability were assigned separate evaluations of 40 
percent under Diagnostic Code 5292 for severe limitation of 
motion of the lumbar spine, 20 percent under Diagnostic Code 
8520 for impairment of the right lower extremity, and 20 
percent under Diagnostic Code 8520 for impairment of the left 
lower extremity, the combined evaluation of the ratings for 
these components of the disability would be 60 percent, which 
is no more than the evaluation currently assigned under 
Diagnostic Code 5293.  The combined ratings table, in 
conjunction with special provisions pertaining to 
disabilities affecting paired extremities, provides that a 40 
percent rating and two 20 percent ratings for the right and 
left legs combines to 60 percent.  See 38 C.F.R. § 4.25.  See 
also 38 C.F.R. § 4.26 (bilateral factor).  Therefore, the 
Board concludes that the criteria for a disability rating 
higher than 60 percent for spondylosis, unilateral, L5 under 
alternative diagnostic codes are not met.

The Board further finds that the 60 percent rating adequately 
reflects the impairment of the veteran's daily activities and 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability.  In determining that the 
currently assigned rating is appropriate, the Board observes 
that this rating under Diagnostic Code 5293 takes into 
account the functional limitation due to pain, in particular 
the limited back motion and pain on movement.  Interference 
with sitting, standing, and weight-bearing, incoordination, 
impaired ability to execute skilled movements smoothly are 
factors which have also been considered in the assignment of 
the 60 percent rating.  Other factors listed in 38 C.F.R. § 
4.45, such as more movement than normal, swelling, or 
deformity have not been contended or demonstrated.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 60 percent for spondylosis, 
unilateral, L5 are not met.  


ORDER

A disability rating higher than 60 percent for spondylosis, 
unilateral, L5 is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

